DETAILED ACTION
Introduction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges Applicant’s amendment of claims 1-3 and 5-20 in Applicant’s Response to Official Action dated 21 September 2020 (“Response”).  Previously withdrawn claims 18-20 are amended to depend, either directly or ultimately, from claim 1 of the elected invention.  Therefore, claims 1-20 are currently pending in this application and are subject to examination herein.
Information Disclosure Statement
The two (2) information disclosure statements (IDSs) submitted on 07 May 2018 and 04 December 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 406 (Figs. 6, 9), 408 (Fig. 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7,559,508 to Taylor et al. (“Taylor”).
Regarding claim 1, Taylor discloses a tank support assembly for a vehicle, the tank support assembly comprising: 
a vehicle structure (vehicle structure of long term cryogenic storage 117 of transportation platform 52) (Fig. 6; Col. 12, lines 41-51); and 
a storage tank assembly (tank 27) (Fig. 6; Col. 12, line 58 to col. 13, line 44);
tank magnets (tank side plate of magnetic suspension plates 96) (Fig. 6; Col. 12, line 58 to col. 13, line 4), affixed to the storage tank assembly (tank 27) (Fig. 6; Col. 12, line 58 to col. 13, line 44); and 

wherein the tank magnets (tank side plate of magnetic suspension plates 96) (Fig. 6; Col. 12, line 58 to col. 13, line 4) interact with the structure magnets (as magnetic suspension plates 96) (Fig. 6; Col. 12, line 58 to col. 13, line 4) to passively provide repulsive magnetic forces that constrain movement of the storage tank assembly (tank 27) (Fig. 6; Col. 12, line 58 to col. 13, line 44) relative to the vehicle structure (vehicle structure of long term cryogenic storage 117 of transportation platform 52) (Fig. 6; Col. 12, lines 41-51) without the tank magnets (tank side plate of magnetic suspension plates 96) (Fig. 6; Col. 12, line 58 to col. 13, line 4) mechanically engaging the structure magnets (structure side plate of magnetic suspension plates 96) (Fig. 6; Col. 12, line 58 to col. 13, line 4).
Regarding claim 3, Taylor discloses the tank support assembly of claim 1 (see above).  Furthermore, Taylor discloses a tank support assembly wherein the tank magnets (tank side plate of magnetic suspension plates 96) (Fig. 6; Col. 12, line 58 to col. 13, line 4) and the structure magnets (structure side plate of magnetic suspension plates 96) (Fig. 6; Col. 12, line 58 to col. 13, line 4) fully structurally support the storage tank assembly (tank 27) (Fig. 6; Col. 12, line 58 to col. 13, line 44) without mechanical engagement (Col. 12, line 58 to col. 13, line 13) between the storage tank assembly (tank 27) (Fig. 6; Col. 12, line 58 to col. 13, line 44) and the vehicle structure (vehicle structure of long term cryogenic storage 117 of transportation platform 52) (Fig. 6; Col. 12, lines 41-51).
Regarding claim 18, Taylor discloses the storage tank assembly of claim 1 (see above).  Furthermore, Taylor discloses a method comprising: 
loading cryogenic fluid (e.g., liquid oxygen) (Col. 12, lines 58 to col. 13, line  4) into a tank (tank 27) (Fig. 6; Col. 12, line 58 to col. 13, line 44) of the storage tank assembly (tank 
suspending the storage tank assembly (tank 27) (Fig. 6; Col. 12, line 58 to col. 13, line 44) relative to the vehicle structure (vehicle structure of long term cryogenic storage 117 of transportation platform 52) (Fig. 6; Col. 12, lines 41-51) via the tank magnets (tank side plate of magnetic suspension plates 96) (Fig. 6; Col. 12, line 58 to col. 13, line 4) and the structure magnets (structure side plate of magnetic suspension plates 96) (Fig. 6; Col. 12, line 58 to col. 13, line 4).
Regarding claim 19, Taylor discloses the method of claim 18 (see above).  Furthermore, Taylor discloses a method further comprising stabilizing the storage tank assembly (tank 27) (Fig. 6; Col. 12, line 58 to col. 13, line 44), suspended relative to the vehicle structure (vehicle structure of long term cryogenic storage 117 of transportation platform 52) (Fig. 6; Col. 12, lines 41-51) via the tank magnets (tank side plate of magnetic suspension plates 96) (Fig. 6; Col. 12, line 58 to col. 13, line 4) and the structure magnets (structure side plate of magnetic suspension plates 96) (Fig. 6; Col. 12, line 58 to col. 13, line 4), in a steady state position relative to the vehicle structure (vehicle structure of long term cryogenic storage 117 of transportation platform 52) (Fig. 6; Col. 12, lines 41-51) via at least one of diamagnets and mechanical struts (coupler propellant fill/drain line 97 and/or coupler pressurant line 98) (Fig. 6; Col. 13, lines 5-13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Qian et al., “Novel Magnetic Spring and Magnetic Bearing”, IEEE Transactions on Magnetics, Vol. 39, No. 1, January 2003 (“Qian”) (cited by Applicant in IDS dated 04 December 2019).
Regarding claim 2, Taylor discloses the tank support assembly of claim 1 (see above).  However, Taylor does not expressly disclose that the tank magnets and the structure magnets comprise spring magnets in matched pairs that repel when spaced apart less than an equilibrium distance and attract when spaced apart farther than the equilibrium distance, wherein one magnet in each of the matched pairs represents one of the tank magnets and the other magnet in each of the matched pairs represents one of the structure magnets.  Nevertheless, Qian teaches spring magnets in matched pairs (Abstract) Qian, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).

	
Claims 4, 8 and 11, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor.
Regarding claim 4, Taylor discloses the tank support assembly of claim 1 (see above).  Furthermore, Taylor discloses a tank support assembly further comprising at least one mechanical strut (coupler propellant fill/drain line 97 and/or coupler pressurant line 98) (Fig. 6; Col. 13, lines 5-13) extending from the storage tank assembly (tank 27) (Fig. 6; Col. 12, line 58 to col. 13, line 44) to the vehicle structure (vehicle structure of long term cryogenic storage 117 of transportation platform 52) (Fig. 6; Col. 12, lines 41-51) and coupled to both the storage tank assembly (tank 27) (Fig. 6; Col. 12, line 58 to col. 13, line 44) and the vehicle structure (vehicle structure of long term cryogenic storage 117 of transportation platform 52) (Fig. 6; Col. 12, lines 41-51).  However, Taylor does not expressly disclose that the at least one mechanical strut is non-metallic.  Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Taylor to make the at least one mechanical strut from a non-metallic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin
Regarding claim 8, Taylor discloses the tank support assembly of claim 1 (see above).  However, Taylor does not expressly disclose a tank support assembly, wherein:  the tank magnets comprise a top magnet, affixed along a top end of the storage tank assembly, and a bottom magnet, affixed along a bottom end of the storage tank assembly that is opposite the top end and the top magnet and the bottom magnet are permanent magnets that repel from corresponding ones of the structure magnets, located above the top magnet and below the bottom magnet, respectively, to vertically support and suspend the storage tank assembly.  Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor to locate the magnets at the top and bottom of the storage tank assembly to support and suspend the storage tank assembly along the height axis, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04(VI)(C); In re Japikse, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 11, Taylor discloses a tank support assembly for a vehicle, the tank support assembly comprising: 
a vehicle structure (vehicle structure of long term cryogenic storage 117 of transportation platform 52) (Fig. 6; Col. 12, lines 41-51);
a plurality of structure magnets (structure side plate of magnetic suspension plates 96) (Fig. 6; Col. 12, line 58 to col. 13, line 4) affixed to the vehicle structure (vehicle structure of long term cryogenic storage 117 of transportation platform 52) (Fig. 6; Col. 12, lines 41-51); and 
a storage tank assembly (tank 27) (Fig. 6; Col. 12, line 58 to col. 13, line 44), having a top end (inherent in tank 27), a bottom end (inherent in tank 27), and a height axis (inherent in tank 27), extending from the top end to the bottom end (inherent in tank 27); and 

However, Taylor does not expressly disclose that:  the tank magnets comprise a top magnet, affixed along the top end of the storage tank assembly, and a bottom magnet, affixed along the bottom end of the storage tank assembly and the top magnet and the bottom magnet interact with corresponding ones of the structure magnets, located above the top magnet and below the bottom magnet, respectively, to passively provide repulsive magnetic forces that support and suspend the storage tank assembly along the height axis relative to the vehicle structure without the tank magnets mechanically engaging the structure magnets.  Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor to locate the magnets at the top and bottom of the storage tank assembly to support and suspend the storage tank assembly along the height axis, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04(VI)(C); In re Japikse, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 12, Taylor teaches the tank support assembly of claim 11 (see above).  However, Taylor does not expressly disclose that:  the tank magnets are mounted on a front area of the storage tank assembly, a back area of the storage tank assembly opposite the front area, a left area of the storage tank assembly, and a right area of the storage tank assembly opposite the left area and the front area, the back area, the left area, and the right area are located between the top end and the bottom end of the storage tank assembly.  Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor to locate the magnets at desired locations of the storage tank assembly, since it has been held that See MPEP § 2144.04(VI)(C); In re Japikse, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 16, Taylor teaches the tank support assembly of claim 11 (see above).  Furthermore, Taylor discloses a tank support assembly further comprising a mechanical strut (coupler propellant fill/drain line 97 and/or coupler pressurant line 98) (Fig. 6; Col. 13, lines 5-13), extending from the storage tank assembly (tank 27) (Fig. 6; Col. 12, line 58 to col. 13, line 44) to the vehicle structure (vehicle structure of long term cryogenic storage 117 of transportation platform 52) (Fig. 6; Col. 12, lines 41-51), the mechanical strut (coupler propellant fill/drain line 97 and/or coupler pressurant line 98) (Fig. 6; Col. 13, lines 5-13) is configured to constrain one or more of lateral, longitudinal, and rotational movement of the storage tank assembly (tank 27) (Fig. 6; Col. 12, line 58 to col. 13, line 44) relative to the vehicle structure (vehicle structure of long term cryogenic storage 117 of transportation platform 52) (Fig. 6; Col. 12, lines 41-51).  However, Taylor does not expressly disclose that the mechanical strut is non-metallic and is coupled to the storage tank assembly along a middle region of the storage tank assembly, and the middle region is located between the top end and the bottom end of the storage tank assembly.  Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Taylor to make the at least one mechanical strut from a non-metallic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Taylor to change the location of the mechanical strut, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04(VI)(C); In re Japikse, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Claims 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor as applied to claims 1 and 11 above, and further in view of Simon, “Diamagnetically stabilized magnet levitation”, Department of Physics and Astronomy, University of Manchester, March 29, 2001 (“Diamagnetically Stabilized Magnet Levitation”) (cited by Applicants in IDS filed 07 May 2018).
Regarding claim 5, Taylor discloses the tank support assembly of claim 1 (see above).  However, Taylor does not disclose that the structure magnets comprise diamagnets configured to provide restoring forces for stabilizing the storage tank assembly relative to the vehicle structure.  Nevertheless, Diamagnetically Stabilized Magnet Levitation teaches the use of magnets and diamagnets to provide stabilized magnetic levitation (Abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the tank support assembly taught in Taylor with the use of diamagnets to facilitate stabilized magnetic levitation taught in Diamagnetically Stabilized Magnet Levitation in order to provide stable magnetic levitation that would otherwise be prohibited by Earnshaw’s Theorem, as taught in Diamagnetically Stabilized Magnet Levitation (Abstract).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the tank support assembly taught in Taylor with the use of diamagnets to facilitate stabilized magnetic levitation taught in Diamagnetically Stabilized Magnet Levitation, since , since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14, Taylor teaches the tank support assembly of claim 11 (see above).  However, Taylor does not expressly disclose a tank support assembly wherein: 
the structure magnets comprise diamagnets that interact with at least some of the tank magnets, affixed to a middle region of the storage tank assembly, to constrain one or 
the middle region of the storage tank assembly is located between the top end and the bottom end of the storage tank assembly.
Nevertheless, Diamagnetically Stabilized Magnet Levitation teaches the use of magnets and diamagnets to provide stabilized magnetic levitation (Abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the tank support assembly taught in Taylor with the use of diamagnets to facilitate stabilized magnetic levitation taught in Diamagnetically Stabilized Magnet Levitation in order to provide stable magnetic levitation that would otherwise be prohibited by Earnshaw’s Theorem, as taught in Diamagnetically Stabilized Magnet Levitation (Abstract).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the tank support assembly taught in Taylor with the use of diamagnets to facilitate stabilized magnetic levitation taught in Diamagnetically Stabilized Magnet Levitation, since , since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor to locate the magnets at desired locations of the storage tank assembly, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04(VI)(C); In re Japikse, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 15, Taylor teaches the tank support assembly of claim 11 (see above).  Furthermore, Taylor discloses that the repulsive magnetic forces between the tank magnets (tank side plate of magnetic suspension plates 96) (Fig. 6; Col. 12, line 58 to col. 13, line 4) and the structure Taylor does not disclose that the structure magnets comprise diamagnets that interact with at least some of the tank magnets to stabilize the storage tank assembly.  Nevertheless, Diamagnetically Stabilized Magnet Levitation teaches the use of magnets and diamagnets to provide stabilized magnetic levitation (Abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the tank support assembly taught in Taylor with the use of diamagnets to facilitate stabilized magnetic levitation taught in Diamagnetically Stabilized Magnet Levitation in order to provide stable magnetic levitation that would otherwise be prohibited by Earnshaw’s Theorem, as taught in Diamagnetically Stabilized Magnet Levitation (Abstract).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the tank support assembly taught in Taylor with the use of diamagnets to facilitate stabilized magnetic levitation taught in Diamagnetically Stabilized Magnet Levitation, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor as applied to claim 1 above, and further in view of U.S. 2017/0126087 to Soderberg.
Regarding claim 7, Taylor discloses the tank support assembly of claim 1 (see above).  Furthermore, Taylor discloses a tank support assembly wherein the structure magnets magnetically interact with the tank magnets in matched pairs to restrain translational and rotational movement of the storage tank assembly relative to the vehicle structure by maintaining alignment between the strip magnets in each of the matched pairs.  However, Taylor does not disclose the magnets being strip Soderberg teaches strip magnets used to levitate objects (Figs. 1D, 1E; paras. [0124], [0136], [0137], [0148], [0189], [0333]-[0339]; claim 8).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the tank support assembly disclosed in Taylor with the strip magnets taught in Soderberg, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).  

Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor as applied to claims 8 and 11 above, and further in view of U.S. Pat. No. 6,267,330 to Cochran.
Regarding claim 9, Taylor teaches the tank support assembly of claim 8 (see above).  However, Taylor does not disclose that the storage tank assembly has a tank in a toroid shape that defines a central cavity, the vehicle structure comprising a central column extending from a first end of the central column above the top end of the storage tank assembly to a second end of the central column below the bottom end of the storage tank assembly, the central column extending through the central cavity of the tank.  Nevertheless, Cochran
Regarding claim 13, Taylor teaches the tank support assembly of claim 11 (see above).  However, Taylor does not disclose that the storage tank assembly comprises a tank in a toroid shape, the tank defining a central cavity, the vehicle structure comprising a column extending from a first end of the column above the top end of the storage tank assembly to a second end of the column below the bottom end of the storage tank assembly, the column extending through the central cavity of the tank.  Nevertheless, Cochran teaches a storage tank assembly comprising a tank in a toroid shape (second tank 240) (Fig. 1; Col. 2, lines 43-61) that defines a central cavity (passageway 244) (Fig. 1; Col. 2, lines 43-61), the vehicle structure comprising a central column (first conduit 233) (Fig. 1; Col. 2, line 62 to col. 3, line 7) extending from a first end of the central column above the top end of the storage tank assembly to a second end of the central column below the bottom end of the storage tank assembly (see Fig. 1), the central column (first conduit 233) (Fig. 1; Col. 2, line 62 to col. 3, line 7) extending through the central cavity (passageway 244) (Fig. 1; Col. 2, lines 43-61) of the tank (second tank 240) (Fig. 1; Col. 2, lines 43-61).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor as applied to claim 8 above, and further in view of U.S. Pat. Pub. No. 2015/0360792 to Faure et al. (“Faure”).
Regarding claim 10, Taylor teaches the tank support assembly of claim 8 (see above).  However, Taylor does not disclose that the storage tank assembly comprises a tank and one or more tank skirts that engage and surround the tank, wherein at least some of the tank magnets are mounted on the one or more tank skirts.  Nevertheless, Faure teaches a tank skirt (hoops 104; link rods 2, 3; and/or skirt 23) (Figs. 2, 3; para. [0069], [0072], [0078], [0091]) that engages and surrounds the tank (tank 100) (Figs. 2, 3; para. [0061]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the tank support assembly taught in Taylor with the tank skirt taught in Faure in order to protect the thin-walled tank from damage and to provide cylindrical Taylor with the tank skirt taught in Faure, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor as applied to claim 11 above, and further in view of Qian (cited by Applicant in IDS dated 04 December 2019).
Regarding claim 17, Taylor teaches the tank support assembly of claim 11 (see above).  However, Taylor does not expressly disclose that:  the top magnet and the bottom magnet of the tank magnets are spring magnets that form matched pairs with corresponding ones of spring magnets of the structure magnets and the matched pairs are configured to repel when spaced apart less than an equilibrium distance and attract when spaced apart farther than the equilibrium distance.  Nevertheless, Qian teaches spring magnets in matched pairs (Abstract) that repel when spaced apart less than an equilibrium distance and attract when spaced apart farther than the equilibrium distance (Abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tank support assembly disclosed in Taylor to use the spring magnets taught in Qian, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of U.S. Pat. No. 9,550,584 to Harvey et al. (“Harvey”).
Regarding claim 20, Taylor discloses the method of claim 18 (see above).  However, Taylor does not disclose a method further comprising removing frangible mechanical elements used to secure the storage tank assembly to the vehicle structure during launch of the vehicle.  Nevertheless, Harvey teaches a method comprising removing frangible mechanical elements (deployment mechanism 106) (Fig. 17; Col. 7, lines 59-24) used to secure an assembly to the vehicle structure during launch of the vehicle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Taylor with the use of frangible mechanical elements taught in Harvey to secure the storage tank assembly to the vehicle structure during launch to avoid damage to the storage tank assembly.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Taylor with the use of frangible mechanical elements taught in Harvey, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   U.S. Pat. Pub. No. 2010/0244343 to Hull et al. relates to a ferromagnetic latching support system utilizing a mechanical support and ferromagnetic device.  U.S. Pat. Pub. No. 2018/0166946 to Walsh relates to a flywheel energy storage devices utilizing a Halbach cylinder and a magnetic bearing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAUDE J BROWN/Primary Examiner, Art Unit 3643